NOYES, Circuit Judge.
In case the defendant forthwith lile a formal stipulation stating that it was, on and prior to April 1, 1908, the owner of the entire capital stock of the Alcohol Utilities Company, this motion, in so far as it relates to that subject, will be denied. In ease the defendant does not forthwith file such stipulation, an order may be entered directing it to produce before, trial, and at such time as may be fixed in the order, and place in the custody of the clerk of this court for inspection by the plaintiff or her attorney under the direction of the clerk, its books or records showing its ownership of shares of said Alcohol Utilities Company. And in case the defendant forthwith files a similar stipulation, stating that said Alcohol Utilities Company was organized and has been conducted as a department of its business, this motion, in so far as it relates to that subject, will be denied. In case the defendant does not forthwith file such stipulation, an order similar to that already stated may be entered directing the defendant to produce the following books: (.1) Its hooks of account, showing any payments by way of stock subscriptions to said Alcohol Utilities Company; (2) its books of account, showing any indebtedness of said Alcohol Utilities Company assumed or paid since the organization of that company; (3) its books of account, showing all moneys collected or received for the account of the Alcohol Utilities Company; (4) its books, showing'all receipts by way of dividends from the Alcohol Utilities Company; (5) its books of records, showing the names of all its employés. In all other respects the motion for the production of books is denied.